DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 3/2/2020, claims 1 – 9 are pending for examination. This action is non-final.
Information Disclosure Statement
The information disclosure statement (IDS), filed on 3/29/2020, is being reviewed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a storage device that stores…” 
“a generation module that generates…” 
“a communication module that communicates…” found in independent claims 1 and 8.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 – 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 8 recite a storage device that stores, a generation module that generates, and a communication module that communicates without providing sufficient corresponding structure or algorithms to enable one of ordinary skill in the art to make, use, or practice the invention as claimed. The specification and full disclosure further lack the sufficient structure or algorithms of the corresponding claim elements. Dependent claims inherit the rejections of their respective parent claims without curing their deficiencies. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 – 8 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 8, Claim elements “a storage device”, “a generation module”, and “a communication module” are limitations that invokes 35 U.S.C. 112(f). However, the written description 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4 – 6, 8, and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Lee et al. (US 2016/0173441 A1), hereinafter “Lee”, in view of Takeuchi et al. (US 2017/0248932 A1), hereinafter “Takeuchi”, and further in view of Biswas et al. (US 2008/0285575 A1), hereinafter “Biswas”.
Regarding claim 1, Lee teaches a control system comprising: 
a plurality of controllers (wireless network terminals (Lee Paragraph [0058]) terminal comprises a controller (Lee Paragraph [0063])); and 
wherein 
each of the plurality of controllers includes a storage device that stores a network setting, the network setting including a corresponding relation between an IP (Internet Protocol) address of the controller and an identifier serving as an alternative to the IP address (terminals comprise their own IP address and also an IP address list of addresses of other terminals (Lee Paragraph [0060]) terminals comprise a storage 216 wherein the IP address is selected according to a hardware identifier of the terminal (Lee Paragraphs [0063 – 0065])), 
each of the plurality of controllers further includes
first terminal selects its local IP address using a clock counter and a hardware identifier value of itself and stores it in local storage (Lee Paragraph [0098]) transmitting messages after selection of the IP address to ensure there is no duplicate IP address with other terminals (Lee Paragraphs [0099 – 0100])).  
	Lee fails to teach controllers each control a drive device serving as a control target, controllers include a control program for controlling the drive device serving as the control target, and the control program includes a control instruction for controlling the drive device serving as the control target with the identifier indicated in the network setting of the controller being an input.
	Lee further fails to teach an information processing device connected to the same network as a network to which each of the plurality of controllers is connected and controllers including a communication module that communicates with the information processing device in accordance with the IP address indicated in the network setting of the controller.
	However, in analogous art, Takeuchi teaches controllers each control a drive device serving as a control target (programmable logic controller (PLC) comprising a control target (Takeuchi Paragraphs [0010 – 0011])), controllers include a control program for controlling the drive device serving as the control target (user program comprising commands for the command target (Takeuchi Paragraph [0010])), and the control program includes a control instruction for controlling the drive device serving as the control target with the identifier indicated in the network setting of the controller being an input (PLC constructs communication path of the communication unit using, in part, command target information and address information (Takeuchi Paragraph [0079]) wherein the address information is changed to include the connector of the PLC (Takeuchi Paragraph [0080])). 
Takeuchi related to saving a control program within the PLC separately of address information and apply them to the teachings of Lee for the purpose of controlling the control target without having to adjust user program information. One would be motivated s such as this reduces time required to change program instructions along with connection position of the control target (Takeuchi Paragraph [0009]).
	Where Lee and Takeuchi teach of recording a controller’s IP address in the network settings of the controller (Lee Paragraph [0060]), Lee and Takeuchi fail to teach an information processing device connected to the same network as a network to which each of the plurality of controllers is connected and controllers including a communication module that communicates with the information processing device in accordance with the recorded IP address.
	However, in analogous art, Biswas teaches an information processing device connected to the same network as a network to which each of the plurality of controllers is connected (host server and nodes (communicating devices) connected via a network wherein the nodes are network endpoints (Biswas Paragraph [0015])) and controllers including a communication module that communicates with the information processing device in accordance with the recorded IP address (host server receives IP data packets from the nodes of the network and records an entry for each node including their IP address recorded as the source address in the packets (Biswas Paragraph [0047]) wherein nodes communicating using their recorded IP addresses (Biswas Paragraph [0015])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Biswas related to using a host device to, in part, provide unique IP addresses and apply them to the teachings of Lee and Takeuchi for the purpose of having the host device and the network endpoint (node/controller) agree on a address mapping. One would be (Biswas Paragraphs [0027 – 0028]).

Regarding claim 2, Lee, Takeuchi, and Biswas teach the control system according to claim 1, wherein the generation module generates the IP address of the controller based on identification information that is able to uniquely identify the controller (randomly selecting the IP address of a designated range of IP addresses based upon information include a hardware identifier of the local terminal and a clock value of the local terminal (Lee Paragraph [0127])).  

Regarding claim 4, Lee, Takeuchi, and Biswas teach the control system according to claim 1, wherein 
the generation module makes an inquiry to the other controller about whether or not the generated IP address is already used by the other controller (verifying whether the selected IP address for the terminal is the IP address of another terminal by sending a verification request to another terminal (Lee Paragraph [0060])), and 
when there is no other controller that makes a response to the inquiry, the generation module rewrites the IP address indicated in the network setting of the controller with the generated IP address (when no response is received in a preset period of time, determining a Negative verification response (Lee Paragraph [0070]) wherein a negative response indicates that the IP address is not in use by the second terminal and the first terminal determines to use the IP address (Lee Paragraphs [0071 – 0073]) storing the local IP address in storage upon being selected (Lee Paragraph [0067])).  

Regarding claim 5, Lee, Takeuchi, and Biswas teach the control system according to claim 4, wherein when there is any other controller that makes a response to the inquiry, the generation module regenerates an IP address different from the IP address generated previously (in response to receiving a positive acknowledgement to the verification request, determining the IP address is unavailable and selecting a new local IP address (Lee Paragraphs [0070 – 0072] and [0077])).  

Regarding claim 6, Lee, Takeuchi, and Biswas teach the control system according to claim 4, wherein when the other controller makes an inquiry about whether or not the IP address of the other controller is already set in the controller, the generation module generates the IP address of the controller so as not to be the same as the IP address of the other controller (first terminal selects an IP address based upon a received verification request comprising an IP address of the second terminal (Lee Paragraphs [0092 – 0093])).  

Regarding claim 8, Lee teaches a controller for controlling a drive device, the controller comprising: 
a storage device that stores a network setting, the network setting including a corresponding relation between an IP address of the controller and an identifier serving as an alternative to the IP terminals comprise their own IP address and also an IP address list of addresses of other terminals (Lee Paragraph [0060]) terminals comprise a storage 216 wherein the IP address is selected according to a hardware identifier of the terminal (Lee Paragraphs [0063 – 0065]));  5Yoichi KUROKAWA FKM.064.0042.PC Preliminary Amendment 
a generation module that generates an IP address of the controller to be different from an IP address of an other controller connected to the same network as a network to which the controller is connected and that rewrites, with the generated IP address, the IP address indicated in the network setting  (first terminal selects its local IP address using a clock counter and a hardware identifier value of itself and stores it in local storage (Lee Paragraph [0098]) transmitting messages after selection of the IP address to ensure there is no duplicate IP address with other terminals (Lee Paragraphs [0099 – 0100])).  
Lee fails to teach controllers each control a drive device serving as a control target, controllers include a control program for controlling the drive device serving as the control target, and the control program includes a control instruction for controlling the drive device serving as the control target with the identifier indicated in the network setting of the controller being an input.
	Lee further fails to teach an information processing device connected to the same network as a network to which each of the plurality of controllers is connected and controllers including a communication module that communicates with the information processing device in accordance with the IP address indicated in the network setting of the controller.
	However, in analogous art, Takeuchi teaches controllers each control a drive device serving as a control target (programmable logic controller (PLC) comprising a control target (Takeuchi Paragraphs [0010 – 0011])), controllers include a control program for controlling the drive device serving as the control target (user program comprising commands for the command target (Takeuchi Paragraph [0010])), and the control program includes a control instruction for controlling the drive device serving as the control target with the identifier indicated in the network setting of the controller being an input (PLC constructs communication path of the communication unit using, in part, command target information and address information (Takeuchi Paragraph [0079]) wherein the address information is changed to include the connector of the PLC (Takeuchi Paragraph [0080])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Takeuchi related to saving a control program within the PLC separately of address information and apply them to the teachings of Lee for the purpose of controlling the control target without having to adjust user program information. One would be motivated s such as this reduces time required to change program instructions along with connection position of the control target (Takeuchi Paragraph [0009]).
	Where Lee and Takeuchi teach of recording a controller’s IP address in the network settings of the controller (Lee Paragraph [0060]), Lee and Takeuchi fail to teach an information processing device connected to the same network as a network to which each of the plurality of controllers is connected and controllers including a communication module that communicates with the information processing device in accordance with the recorded IP address.
	However, in analogous art, Biswas teaches an information processing device connected to the same network as a network to which each of the plurality of controllers is connected (host server and nodes (communicating devices) connected via a network wherein the nodes are network endpoints (Biswas Paragraph [0015])) and controllers including a communication module that communicates with the information processing device in accordance with the recorded IP address (host server receives IP data packets from the nodes of the network and records an entry for each node including their IP address recorded as the source address in the packets (Biswas Paragraph [0047]) wherein nodes communicating using their recorded IP addresses (Biswas Paragraph [0015])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Biswas related to using a host device to, in part, provide unique IP addresses and apply them to the teachings of Lee and Takeuchi for the purpose of having the host device and the network endpoint (node/controller) agree on a address mapping. One would be motivated as such as it allows for each unique hardware device to be independently assigned a unique IP address regardless of where the IP address is generated (making communication between devices to generate an IP address unnecessary) (Biswas Paragraphs [0027 – 0028]).

Regarding claim 9, Lee teaches a method for controlling a controller for controlling a drive device, the method comprising: 
obtaining, from a storage device of the controller, a network setting, the network setting including a corresponding relation between an IP address of the controller and an identifier serving as an alternative to the IP address (terminals comprise their own IP address and also an IP address list of addresses of other terminals (Lee Paragraph [0060]) terminals comprise a storage 216 wherein the IP address is selected according to a hardware identifier of the terminal (Lee Paragraphs [0063 – 0065])); 
generating an IP address of the controller to be different from an IP address of an other controller connected to the same network as a network to which the controller is connected, and rewriting, with the generated IP address, the IP address indicated in the network setting (first terminal selects its local IP address using a clock counter and a hardware identifier value of itself and stores it in local storage (Lee Paragraph [0098]) transmitting messages after selection of the IP address to ensure there is no duplicate IP address with other terminals (Lee Paragraphs [0099 – 0100])).
	Lee fails to teach controllers each control a drive device serving as a control target, controllers include a control program for controlling the drive device serving as the control target, and the control program includes a control instruction for controlling the drive device serving as the control target with the identifier indicated in the network setting of the controller being an input.
	Lee further fails to teach an information processing device connected to the same network as a network to which each of the plurality of controllers is connected and controllers including a communication module that communicates with the information processing device in accordance with the IP address indicated in the network setting of the controller.
	However, in analogous art, Takeuchi teaches controllers each control a drive device serving as a control target (programmable logic controller (PLC) comprising a control target (Takeuchi Paragraphs [0010 – 0011])), controllers include a control program for controlling the drive device serving as the control target (user program comprising commands for the command target (Takeuchi Paragraph [0010])), and the control program includes a control instruction for controlling the drive device serving as the control target with the identifier indicated in the network setting of the controller being an input (PLC constructs communication path of the communication unit using, in part, command target information and address information (Takeuchi Paragraph [0079]) wherein the address information is changed to include the connector of the PLC (Takeuchi Paragraph [0080])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Takeuchi related to saving a control program within the PLC separately of address information and apply them to the teachings of Lee for the purpose of (Takeuchi Paragraph [0009]).
	Where Lee and Takeuchi teach of recording a controller’s IP address in the network settings of the controller (Lee Paragraph [0060]), Lee and Takeuchi fail to teach an information processing device connected to the same network as a network to which each of the plurality of controllers is connected and controllers including a communication module that communicates with the information processing device in accordance with the recorded IP address.
	However, in analogous art, Biswas teaches an information processing device connected to the same network as a network to which each of the plurality of controllers is connected (host server and nodes (communicating devices) connected via a network wherein the nodes are network endpoints (Biswas Paragraph [0015])) and controllers including a communication module that communicates with the information processing device in accordance with the recorded IP address (host server receives IP data packets from the nodes of the network and records an entry for each node including their IP address recorded as the source address in the packets (Biswas Paragraph [0047]) wherein nodes communicating using their recorded IP addresses (Biswas Paragraph [0015])). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Biswas related to using a host device to, in part, provide unique IP addresses and apply them to the teachings of Lee and Takeuchi for the purpose of having the host device and the network endpoint (node/controller) agree on a address mapping. One would be motivated as such as it allows for each unique hardware device to be independently assigned a unique IP address regardless of where the IP address is generated (making communication between devices to generate an IP address unnecessary) (Biswas Paragraphs [0027 – 0028]).


Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Lee in view of Takeuchi and Biswas and further in view of Huynh Van et al. (US 2010/0142410 A1), hereinafter “Huynh Van”.
Regarding claim 3, where Lee, Takeuchi, and Biswas teach the control system according to claim 1, wherein each of the plurality of controllers is connectable to an external storage medium (network endpoints connected to the host server (Biswas Paragraph [0027]) host comprises memory (Biswas Paragraph [0047])), the external storage medium stores a setting value about an IP address (maintaining data about MAC addresses of manufactured devices which are used to generate the unique IP addresses (Biswas Paragraphs [0027 – 0028]) inherited motivation to combine from respective parent claim.), Lee, Takeuchi, and Biswas fail to teach the generation module reads the setting value stored in the external storage medium, and generates the IP address of the controller in accordance with the setting value.  
However, in analogous art, Huynh Van teaches reading the setting value stored in the external storage medium, and generating the IP address of a node in accordance with the setting value (generating an IP address by taking an available IP subnet prefix and adding it to the IP address offset (setting value) (Paragraph [0077])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Huynh Van related to using an offset value to increment each subnet IP and apply them to the teachings of Lee, Takeuchi, and Biswas for the purpose of performing an even numbering of IP addresses across all the endpoints (Huynh Van Paragraph [0265]). One would be motivated as such as this allows the number of addressable interfaces to be counted and allows tracking of address assignments (Huynh Van Paragraph [0265]).

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Lee in view of Takeuchi and Biswas and further in view of Allory et al. (US 2021/0083671 A1), hereinafter “Allory”.
Regarding claim 7, where Lee, Takeuchi, and Biswas teach the control system according to claim 1, Lee, Takeuchi, and Biswas fail to teach wherein the control program stored in the controller is a duplicate of a control program stored in an other controller.
However, in analogous art, Allory teaches wherein the control program stored in the controller is a duplicate of a control program stored in an other controller (duplicating control command operations of a PLC (programmable logic circuit (Allory Paragraph [0161])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Allory related to duplicating a program and apply them to the teachings of Lee, Takeuchi, and Biswas for the purpose of creating a redundant control program. One would be motivated as such as this allows for safety in imposing redundancy rules (Allory Paragraph [0161]).

Conclusion
The following prior art references were considered and found pertinent to Applicant’s claimed invention although were not used in any of the rejections herein:
Zhang et al. (US 2013/0315246 A1) which teaches reducing network bandwidth by sending targets address resolution communications between network devices.
Kannan et al. (US 2013/0145008 A1) which teaches assigning unique pseudo identifiers to network devices to route communications without using assigned IP addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                                                                                                                                                                                                              /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459